This appeal is by the defendant Boggs from the personal judgment in the action rendered against him and his codefendant Carlisle. The facts necessary to an understanding of the case are stated in the opinion rendered on the appeal (Sac. No. 584, ante,
p. 327) from the order denying the motion of Carlisle for new trial. For the reasons there given it appears that the court below had no jurisdiction to render the judgment appealed from; the judgment is also erroneous in that it awards a recovery in favor of the plaintiffs jointly, their demands being several; it is therefore reversed.